DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 02/04/2022 has been entered. Applicant has not amended, added, or cancelled any claims. Claims 1-20 are currently pending in the instant application. 
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. Regarding the arguments concerning the rejection of claim 1, Examiner respectfully disagrees.
Shen does teach “passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display”. Applicant has failed to recognize the other examples of applications such as word processing applications, email applications, and IM applications. Shen discloses that other applications in use by the user at the time of a search--or having data available to UIM engine 110 at the time of the search--such as word processing applications, email applications, and instant messaging applications, may be mined for terms and data which are be useful in indicating a current interest of the user as seen in [0026]. Shen explicitly uses the language “in use by the user” therefore these applications are actively being displayed on the display with the search application. Thus the limitation is taught. Regarding the arguments concerning the first and second application, Shen also discloses the first and second application. Shen describes that windows that the application on the display are in different portions as seen in Shen [0030] - Alternately, both unrefined and refined searches may be conducted, and primary window 302 and update window 310 may be presented to the user. It will be understood that if primary window 302 and update window 310 are presented to the user, they may be presented side by side, one over the other, overlapping each other, one inside the other, or in any other configuration known in the art.
	Blackwell does teach “responsive to determining the search results without an explicit request for the search results by the user”. Blackwell’s disclosure can operate with and without explicit request ([0037] - The search results can be generated either via an active search initiated by the user or via automatic searches performed as the user browses web pages). However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (See MPEP 2141.02 VI).
	Applicant also argues that Shen does not teach “responsive to determining the search results without an explicit request for the search results by the user”. Blackwell is used to teach the limitation.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). (See MPEP 2145 VI).
	For the above reasons, the Examiner maintains the current rejection. Examiner recommends to amend claim 1 as described in the Interview Summary Record (Reciept Date 02/07/2022), to overcome the current cited prior art.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al (US 2011/0295847) in view of Bi et al (US 2013/0326562), Blackwell et al (US 2015/0058318) and Shen et al (US 2007/0156647).
Regarding claim 1, Cucerzan teaches a computer-implemented method comprising: at least one of the determined multiple search criteria that is passively received being text provided by an application and displayed in a portion of a display; (Figure 4, 130 and paragraph 0033) determining, based on multiple search criteria, search results (Figures 6-7 and paragraph 0038 - At 720, search results are reorganized in accordance with the weight); presenting the search results in another portion of the display (paragraph 0033 - As depicted in screenshot 400 of FIG. 4, a query for "MORTGAGE" was entered into the search query box 142 and a search initiated by selecting "START SEARCH" button 410. Results of the query for "MORTGAGE" are provided in search results area 144); presenting selectable items associated with the multiple search criteria used to determine the search results (Figure 4, 130 & 310-340 and paragraph 0031 - Advantageously, various combinations of weights and concepts can be specified to allow a user to focus a query rather than simply selecting a single suggested query); receiving selection of one of the selectable items (paragraph 0032 - After weights are specified, the search button 330 can be selected to initiate a modified search); responsive to receipt of the selected item, determining refined search results, the refined search results based on a search criterion associated with the selected item and at least one other of the multiple search criteria (paragraph 0038 - FIG. 7 depicts a method 700 that facilitates conceptual interaction with search results. At reference numeral 710, a weight is received with respect to one or more concepts. At 720, search results are reorganized in accordance with the weight); and presenting the refined search results (paragraph 0038 - For instance, search results can be re-ranked dynamically upon receipt of concept weights).
Cucerzan does not explicitly teach determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received 
Bi teaches determining, from among the passively-received search criteria, multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received (paragraph 0029 - the user enables the notification and scheduling server 102 to automatically generate search criteria based on the user history 134 (e.g., media content previously viewed by the user) and/or the stored searches 130 (e.g., media content previously searched for by the user) and send notifications to the user) and presence of determined multiple search criteria as seen in the cited section.
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan, as seen above, to include determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received as taught by Bi. It would be advantageous to make the combination to allow the user to be aware of media content that the user otherwise will miss as taught by Bi (paragraph 0010).
Cucerzan in view of Bi teaches the presence of determined multiple search criteria as seen above. Cucerzan in view of Bi does not explicitly teach wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document.
Blackwell teaches wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the portion of the text provided by the first application (Figure 2, 198 and paragraph 0030 - Then, the user can select content on the currently displayed web page 120 with the mouse pointer 198, and the selected content can be added to the search string (i.e., in the text box 180) or a new search can be instantly performed and the search results are updated (i.e., in the toolbar 110). Multiple words could be added to the text box 180 by clicking, holding, and dragging content/terms into the text box 180 from the web page 120) responsive to determining the search results without an explicit request for the search results by the user (paragraph 0030).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, as seen above, to include wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document as taught by Blackwell. It would be advantageous to make the combination to recommend the user more relevant results regarding the query instead of the user making multiple queries until the user is satisfied as taught by the cited sections of Blackwell.
Shen teaches displaying text provided by a first application in a portion of a display associated with the first application (Figure 3 – 302 and 310), passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display ([0026] - Additionally, UIM engine 110 may monitor applications in use by the user concurrently with a search being performed by the user. For example, if the user is playing a game, such as Halo marketed by the Microsoft.RTM. Corporation, and if the user instigates a search with the term "halo" in it, UIM engine 110 may favor presenting the user with references associated with the video game Halo), presenting, by a second application, the search results in another portion of the display associated with the second application ([0028] - Similarly, if the UIM engine 110 finds saved or active emails or instant messages to or from the user in which Winston Groovy is discussed in conjunction with concerts, recordings, or performances, UIM engine 110 may similarly use this information to refine the search to include only sites with references to Winston Groovy in a performance, celebrity, or musical context); and presenting, by the second application, the refined search results in the other portion of the display (Figure 3, 310 – refined search results).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Blackwell, as seen above, to include displaying text provided by a first application in a portion of a display associated with the first application, passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display, presenting, by a second application, the search results in another portion of the display associated with the second application; and presenting, by the second application, the refined search results in the other portion of the display as taught by Shen. It would be advantageous to make the combination to provide better context to the search application to refine the search to the context of the other open applications, so subsequently the user does not need to submit further queries as taught by Shen in the cited sections.
Regarding claim 3, Cucerzan teaches further comprising altering a search engine based on the selection of the selected item (paragraph 0032 - After weights are specified, the search button 330 can be selected to initiate a modified search. Further, navigation buttons 340 are provided to enable navigation backward or forward with respect to weights and concepts. For example, a user can employ navigation buttons 340 to explore different sets of concepts until concepts are located for which weight modification is desired).
Regarding claim 6, Cucerzan teaches the explicit request for search results by the user includes search terms entered by the user (Figure 1, 110).
Regarding claim 8, Cucerzan in view of Bi does not explicitly teach wherein receiving the selection of the selected item receives the selection based on a tap gesture made on the selected item.
Blackwell teaches wherein receiving the selection of the selected item receives the selection based on a tap gesture made on the selected item (paragraph 0030 - Then, the user can select content on the currently displayed web page 120 with the mouse pointer 198, and the selected content can be added to the search string (i.e., in the text box 180) or a new search can be instantly performed and the search results are updated (i.e., in the toolbar 110). Multiple words could be added to the text box 180 by clicking, holding, and dragging content/terms into the text box 180 from the web page 120).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, as seen above, to include wherein receiving the selection of the selected item receives the selection based on a tap gesture made on the selected item as taught by Blackwell. It would be advantageous to make the combination to recommend the user more relevant results regarding the query instead of the user making multiple queries until the user is satisfied as taught by the cited sections of Blackwell.








Claim 2, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al (US 2011/0295847) in view of Bi et al (US 2013/0326562), Blackwell et al (US 2015/0058318) and Shen et al (US 2007/0156647) as seen in rejection of claim 1, in further view White et al (US 2009/0144262) and Kumar et al (US 2012/0158702).
Regarding claim 2, Cucerzan in view of Bi, Blackwell, and Shen teaches the presence of determined multiple search criteria as seen in the rejection of claim 1. Cucerzan in view of Bi, Blackwell, and Shen does not explicitly teach wherein the selectable items are associated with lower-confidence search criteria of the multiple search criteria, the lower-confidence search criteria having a lower confidence than at least one other of the multiple search criteria.
White teaches wherein the selectable items are associated with lower-confidence search criteria of the multiple search criteria, the lower-confidence search criteria having a lower confidence than at least one other of the multiple search criteria (Figure 5 and paragraph 0046 - In contrast, a fourth search result 545 has a corresponding fourth weight bar 550 that is almost entirely red. This indicates that the search term "Microsoft" matched extremely well but that the search term "windows" did not match the fourth search result 545 very well)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Blackwell, and Shen, as seen above, to include wherein the selectable items are associated with lower-confidence search criteria of the multiple search criteria, the lower-confidence search criteria having a lower confidence than at least one other of the multiple search criteria as taught by White. It would be advantageous to make the combination since real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information. This is much better than having to resubmit her search query several times to a search engine and wait for a response as taught by White (paragraph 0048).
	Kumar teaches the at least one higher confidence search criteria not being selectable (the corrective action may involve the search engine implicitly rewriting the search query (e.g., when a confidence in the automatically composed search query is high). Or, the corrective action may involve explicitly providing a user preset suggestions, within a reformulation UI, that solicit the user's feedback for altering key terms of the search query (e.g., when a confidence in the automatically composed search query is low). In will be appreciated and understood that other corrective actions may be implemented that assist a user in efficiently arriving upon search results relevant to his or her user intent)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Blackwell, Shen and White, as seen above, to include the at least one higher confidence search criteria not being selectable as taught by Kumar. It would be advantageous to make the combination to assist a user in efficiently arriving upon search results relevant to his or her user intent as taught by Kumar (paragraph 0078).
Regarding claim 5, Cucerzan in view of Bi, Blackwell, and Shen teaches presenting the selectable items associated with the determined multiple search criteria (Bi – Figure 4, 402 – notification message) and the presence of determined multiple search criteria as seen in the rejection of claim 1. Cucerzan in view of Bi, Blackwell, and Shen does not explicitly teach wherein determining the search results assigns varying confidence to the multiple search criteria and presenting the selectable items associated with those of the search criteria that were assigned varying confidence, and wherein determining the refined search results assigns a higher confidence to the search criteria associated with the selected item for the determination of the refined search results than the determination of the search results.
White teaches wherein determining the search results assigns varying confidence to the multiple search criteria (Figure 5, 520, 530, 540, 550, 560, 570 and paragraph 0046 - By way of example, referring to a first search result 515 in FIG. 5, a first weight bar 520 is colored about half red and half green. This indicates that the search terms "Microsoft" and "windows" shown in the search transformation box 310 match this first search result 515 equally well) and presenting the selectable items associated with those of the search criteria that were assigned varying confidence (Figure 5, 310-390 and paragraph 0042 - Note that the first slider 330 and the second slider 340 can be moved in a linear manner from left to right within the search transformation box 310), and wherein determining the refined search results assigns a higher confidence to the search criteria associated with the selected item for the determination of the refined search results than the determination of the search results (paragraph 0042 - This is similar to using the minus sign ("-") advanced operator (or negation symbol) and gives priority to results that do not contain that excluded search term. Following the area reduction of a search term's panel to zero, the search term exclusion box 320 appears adjacent the removed search term).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Blackwell, and Shen, as seen above, to include wherein determining the search results assigns varying confidence to the multiple search criteria and presenting the selectable items associated with those of the search criteria that were assigned varying confidence, and wherein determining the refined search results assigns a higher confidence to the search criteria associated with the selected item for the determination of the refined search results than the determination of the search results as taught by White. It would be advantageous to make the combination since real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information. This is much better than having to resubmit her search query several times to a search engine and wait for a response as taught by White (paragraph 0048).
Regarding claim 7, Cucerzan in view of Bi, Blackwell, and Shen teaches the presence of determined multiple search criteria as seen in the rejection of claim 1. Cucerzan in view of Bi, Blackwell, and Shen does not explicitly teach wherein presenting the selectable items presents a visual representation of a confidence for each of the multiple search criteria associated with the selectable items.
	White teaches wherein presenting the selectable items presents a visual representation of a confidence for each of the multiple search criteria associated with the selectable items. (Figure 5, 520, 530, 540, 550, 560, 570 and paragraph 0046 - By way of example, referring to a first search result 515 in FIG. 5, a first weight bar 520 is colored about half red and half green. This indicates that the search terms "Microsoft" and "windows" shown in the search transformation box 310 match this first search result 515 equally well).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Blackwell, and Shen, as seen above, to include wherein presenting the selectable items presents a visual representation of a confidence for each of the multiple search criteria associated with the selectable items as taught by White. It would be advantageous to make the combination since real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information. This is much better than having to resubmit her search query several times to a search engine and wait for a response as taught by White (paragraph 0048).
Regarding claim 9, Cucerzan in view of Bi, Blackwell, and Shen does not explicitly teach further comprising determining multiple other refined search results and presenting the multiple other refined search results in real time responsive to movement or other continuing adjustment of a confidence of the selected item, the movement or other continuing adjustment received through a user selection of the selectable item.
White teaches further comprising determining multiple other refined search results and presenting the multiple other refined search results in real time responsive to movement or other continuing adjustment of a confidence of the selected item, the movement or other continuing adjustment received through a user selection of the selectable item (paragraph 0048 - As a searcher uses the search query re-weighting UI component and moves sliders and forms phrases between search terms, the list of search results instantly updates to reflect the current slider position (and the internal query representation created by the slider settings). This real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Blackwell, and Shen, as seen above, to include determining multiple other refined search results and presenting the multiple other refined search results in real time responsive to movement or other continuing adjustment of a confidence of the selected item, the movement or other continuing adjustment received through a user selection of the selectable item as taught by White. It would be advantageous to make the combination since real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information. This is much better than having to resubmit her search query several times to a search engine and wait for a response as taught by White (paragraph 0048).

Claims 4, 10-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al (US 2011/0295847) in view of Bi et al (US 2013/0326562), Verma (US 7,801,885), Blackwell et al (US 2015/0058318) and Shen et al (US 2007/0156647).
Regarding claim 4, Cucerzan in view of Bi, Blackwell, and Shen does not explicitly teach wherein altering the search engine is further based on a positive or negative indication associated with the refined search results.
	Verma teaches wherein altering the search engine is further based on a positive or negative indication associated with the refined search results (Figure 4, 124-140 and Col 9, lines 34-44: if the feedback response is "yes", the selected URL is stored along with corresponding query in a database. For example, with reference to FIG. 1, the feedback, the query and the URL may be stored in the user feedback search database 1106).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Blackwell, and Shen, as seen above, to include wherein altering the search engine is further based on a positive or negative indication associated with the refined search results as taught by Verma. It would be advantageous to make the combination since the feedback of users regarding previous search results is used to increase the relevancy of future searches as taught by Verma (abstract).
Regarding claim 10, Cucerzan teaches a computer-implemented method comprising: receiving a selection of one of multiple search criteria, the multiple search criteria previously used to generate a search result using a search engine (Figures 6-7 and paragraph 0038 - At 720, search results are reorganized in accordance with the weight), the search result previously or concurrently provided through a device at which selection of the one of the multiple search criteria is received (Figures 4-5, and paragraph 0010 - FIGS. 4 & 5 are representative screenshots illustrating exemplary use of a concept interface); receiving an indication for a refined search result, the refined search result generated based on the selected search criteria (paragraph 0038 - FIG. 7 depicts a method 700 that facilitates conceptual interaction with search results. At reference numeral 710, a weight is received with respect to one or more concepts. At 720, search results are reorganized in accordance with the weight).
Cucerzan does not explicitly teach determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received 
Bi teaches determining, from among the passively-received search criteria, multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received (paragraph 0029 - the user enables the notification and scheduling server 102 to automatically generate search criteria based on the user history 134 (e.g., media content previously viewed by the user) and/or the stored searches 130 (e.g., media content previously searched for by the user) and send notifications to the user) and the presence of determined search criteria as seen in the cited section.
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan, as seen above, to include determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received as taught by Bi. It would be advantageous to make the combination to allow the user to be aware of media content that the user otherwise will miss as taught by Bi (paragraph 0010).
Verma teaches receiving a positive or negative indication for a refined search result, the refined search, the refined search result previously or concurrently provided through the device at which the positive or negative indication for the refined search result is determined (Figure 4, 124-140 and Col 9, lines 34-44: if the feedback response is "yes", the selected URL is stored along with corresponding query in a database. For example, with reference to FIG. 1, the feedback, the query and the URL may be stored in the user feedback search database 1106); and altering the search engine based on the selected search criteria, the multiple search criteria, and the positive or negative indication for the refined search result (Figure 4, 124-140 and Col 9, lines 34-44: if the feedback response is "yes", the selected URL is stored along with corresponding query in a database. For example, with reference to FIG. 1, the feedback, the query and the URL may be stored in the user feedback search database 1106).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, as seen above, to include receiving a positive or negative indication for a refined search result, the refined search, the refined search result previously or concurrently provided through the device at which the positive or negative indication for the refined search result is determined and altering the search engine based on the selected search criteria, the multiple search criteria, and the positive or negative indication for the refined search result as taught by Verma. It would be advantageous to make the combination since the feedback of users regarding previous search results is used to increase the relevancy of future searches as taught by Verma (abstract).
Cucerzan in view of Bi and Verma teaches the presence of determined multiple search criteria as seen in the rejection above. Cucerzan in view of Bi and Verma does not explicitly teach wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document.
Blackwell teaches wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document (Figure 2, 198 and paragraph 0030 - Then, the user can select content on the currently displayed web page 120 with the mouse pointer 198, and the selected content can be added to the search string (i.e., in the text box 180) or a new search can be instantly performed and the search results are updated (i.e., in the toolbar 110). Multiple words could be added to the text box 180 by clicking, holding, and dragging content/terms into the text box 180 from the web page 120) responsive to determining the search results without an explicit request for the search results by the user (paragraph 0030).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Verma, as seen above, to include wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document as taught by Blackwell. It would be advantageous to make the combination to recommend the user more relevant results regarding the query instead of the user making multiple queries until the user is satisfied as taught by the cited sections of Blackwell.
Shen teaches displaying text provided by a first application in a portion of a display associated with the first application (Figure 3 – 302 and 310), passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display ([0026] - Additionally, UIM engine 110 may monitor applications in use by the user concurrently with a search being performed by the user. For example, if the user is playing a game, such as Halo marketed by the Microsoft.RTM. Corporation, and if the user instigates a search with the term "halo" in it, UIM engine 110 may favor presenting the user with references associated with the video game Halo), presenting, by a second application, the search results in another portion of the display associated with the second application ([0028] - Similarly, if the UIM engine 110 finds saved or active emails or instant messages to or from the user in which Winston Groovy is discussed in conjunction with concerts, recordings, or performances, UIM engine 110 may similarly use this information to refine the search to include only sites with references to Winston Groovy in a performance, celebrity, or musical context); and presenting, by the second application, the refined search results in the other portion of the display (Figure 3, 310 – refined search results).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Blackwell, as seen above, to include displaying text provided by a first application in a portion of a display associated with the first application, passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display, presenting, by a second application, the search results in another portion of the display associated with the second application; and presenting, by the second application, the refined search results in the other portion of the display as taught by Shen. It would be advantageous to make the combination to provide better context to the search application to refine the search to the context of the other open applications, so subsequently the user does not need to submit further queries as taught by Shen in the cited sections.

Regarding claim 11, Cucerzan teaches further comprising, prior to receiving selection, presenting the multiple search criteria as selectable controls, at least one of the selectable controls representing a prior action used as one of the search criteria (Figure 4, 130 & 310-340 and paragraph 0031 - Advantageously, various combinations of weights and concepts can be specified to allow a user to focus a query rather than simply selecting a single suggested query), and wherein the selection is received through selection of the selectable control representing the prior action (paragraph 0038 - FIG. 7 depicts a method 700 that facilitates conceptual interaction with search results. At reference numeral 710, a weight is received with respect to one or more concepts. At 720, search results are reorganized in accordance with the weight). 
Bi teaches the presence of determined multiple search criteria (paragraph 0029 - the user enables the notification and scheduling server 102 to automatically generate search criteria based on the user history 134 (e.g., media content previously viewed by the user) and/or the stored searches 130 (e.g., media content previously searched for by the user) and send notifications to the user)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan, as seen above, to include determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received as taught by Bi. It would be advantageous to make the combination to allow the user to be aware of media content that the user otherwise will miss as taught by Bi (paragraph 0010).
Regarding claim 12, Cucerzan in view of Bi and Verma does not explicitly teach wherein receiving the positive or negative indication receives the positive indication, the positive indication based on a selection of, or action based on, the refined search result.
	Blackwell teaches wherein receiving the positive or negative indication receives the positive indication, the positive indication based on a selection of, or action based on, the refined search result (paragraph 0050 - For example, a "more like this" link or button is displayed on a target search result preview that allows the user to refresh the search results with previews similar to the target search result preview).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Verma, as seen above, to include wherein receiving the positive or negative indication receives the positive indication, the positive indication based on a selection of, or action based on, the refined search result as taught by Blackwell. It would be advantageous to make the combination to recommend the user more relevant results regarding the query instead of the user making multiple queries until the user is satisfied as taught by the cited sections of Blackwell.
Regarding claim 13, Cucerzan in view of Bi and Verma does not explicitly teach wherein receiving the positive or negative indication receives the negative indication, the negative indication inferred based on a selection of a different search criteria or entry of a new search.
Blackwell teaches wherein receiving the positive or negative indication receives the negative indication, the negative indication based on a selection of a different search criteria or entry of a new search (paragraph 0050 - For example, a "more like this" link or button is displayed on a target search result preview that allows the user to refresh the search results with previews similar to the target search result preview. A "fewer like this" refinement can also be available on the target search result preview)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Verma, as seen above, to include wherein receiving the positive or negative indication receives the negative indication, the negative indication based on a selection of a different search criteria or entry of a new search as taught by Blackwell. It would be advantageous to make the combination to recommend the user more relevant results regarding the query instead of the user making multiple queries until the user is satisfied as taught by the cited sections of Blackwell.
Regarding claim 14, Cucerzan teaches further comprising, prior to receiving the selection, presenting the multiple search criteria in a text format with an associated, selectable control, and wherein the selection is received through a selection of one of the selectable controls (Figure 4, 130 & 310-340 and paragraph 0031 - Advantageously, various combinations of weights and concepts can be specified to allow a user to focus a query rather than simply selecting a single suggested query).
Bi teaches the presence of determined multiple search criteria (paragraph 0029 - the user enables the notification and scheduling server 102 to automatically generate search criteria based on the user history 134 (e.g., media content previously viewed by the user) and/or the stored searches 130 (e.g., media content previously searched for by the user) and send notifications to the user)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan, as seen above, to include determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received as taught by Bi. It would be advantageous to make the combination to allow the user to be aware of media content that the user otherwise will miss as taught by Bi (paragraph 0010).
Regarding claim 15, Cucerzan teaches wherein altering the search engine is performed by a machine-learning component, the machine- learning component at a remote device, the remote device being remote to the device on which the selection is received (paragraph 0035 - various portions of the disclosed systems above and methods below can include or consist of artificial intelligence, machine learning, or knowledge or rule-based components; paragraph 0046 - Moreover, those skilled in the art will appreciate that the above systems and methods can be practiced with various computer system configurations, including single-processor, multi-processor or multi-core processor computer systems, mini-computing devices, mainframe computers, as well as personal computers, hand-held computing devices (e.g., personal digital assistant (PDA), phone, watch . . . ), microprocessor-based or programmable consumer or industrial).
Regarding claim 16, Cucerzan teaches wherein the selection of the one of the multiple search criteria is received through a same interface in which the search result is concurrently provided (Figures 4-5, and paragraph 0010 - FIGS. 4 & 5 are representative screenshots illustrating exemplary use of a concept interface). Cucerzan teaches the explicit request for search results by the user includes search terms entered by the user (Figure 1, 110).
Bi teaches the presence of determined multiple search criteria (paragraph 0029 - the user enables the notification and scheduling server 102 to automatically generate search criteria based on the user history 134 (e.g., media content previously viewed by the user) and/or the stored searches 130 (e.g., media content previously searched for by the user) and send notifications to the user)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan, as seen above, to include determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received as taught by Bi. It would be advantageous to make the combination to allow the user to be aware of media content that the user otherwise will miss as taught by Bi (paragraph 0010).
Regarding claim 17, Cucerzan teaches system comprising: one or more computer processors; and one or more computer-readable media having instructions stored thereon that, responsive to execution by the one or more computer processors (paragraph 0047 - With reference to FIG. 10, illustrated is an example computer or computing device 1010 (e.g., desktop, laptop, server, hand-held, programmable consumer or industrial electronics, set-top box, game system . . . ). The computer 1010 includes one or more processing units or processors 1020, system memory 1030, system bus 1040, mass storage 1050, and one or more interface components 1070), performs operations comprising: determining, using a search engine and based on multiple search criteria, search results (Figures 6-7 and paragraph 0038 - At 720, search results are reorganized in accordance with the weight); providing the search results to a user device for display on the user device (paragraph 0033 - As depicted in screenshot 400 of FIG. 4, a query for "MORTGAGE" was entered into the search query box 142 and a search initiated by selecting "START SEARCH" button 410. Results of the query for "MORTGAGE" are provided in search results area 144); receiving, from the user device, a selection of one of the multiple search criteria with which to perform a revised search (paragraph 0032 - After weights are specified, the search button 330 can be selected to initiate a modified search); responsive to receipt of the selected search criteria, performing the revised search using the search engine and based on the selected search criteria and one or more other of the multiple search criteria to determine refined search results (paragraph 0038 - FIG. 7 depicts a method 700 that facilitates conceptual interaction with search results. At reference numeral 710, a weight is received with respect to one or more concepts. At 720, search results are reorganized in accordance with the weight); providing the refined search results to the user device for display on the user device (paragraph 0038 - For instance, search results can be re-ranked dynamically upon receipt of concept weights).
Cucerzan does explicitly teach receiving a positive or negative indication of a desirability of the refined search results from the user device; and altering the search engine based on the positive or negative indication and the selected search criteria, the alteration effective to alter the search results for a later determination based on same search criteria as the multiple search criteria, determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received.
Bi teaches determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received (paragraph 0029 - the user enables the notification and scheduling server 102 to automatically generate search criteria based on the user history 134 (e.g., media content previously viewed by the user) and/or the stored searches 130 (e.g., media content previously searched for by the user) and send notifications to the user) and the presence of determined search criteria as seen in the cited section.
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan, as seen above, to include determining multiple search criteria for a search based on a user history, a user device, or a user action, the determined multiple search criteria passively received as taught by Bi. It would be advantageous to make the combination to allow the user to be aware of media content that the user otherwise will miss as taught by Bi (paragraph 0010).
Verma teaches receiving a positive or negative indication of a desirability of the refined search results from the user device (Figure 4, 124-140 and Col 9, lines 34-44: if the feedback response is "yes", the selected URL is stored along with corresponding query in a database. For example, with reference to FIG. 1, the feedback, the query and the URL may be stored in the user feedback search database 1106); and altering the search engine based on the positive or negative indication and the selected search criteria, the alteration effective to alter the search results for a later determination based on same search criteria as the multiple search criteria (Figure 4, 124-140 and Col 9, lines 34-44: if the feedback response is "yes", the selected URL is stored along with corresponding query in a database. For example, with reference to FIG. 1, the feedback, the query and the URL may be stored in the user feedback search database 1106).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, as seen above, to include receiving a positive or negative indication of a desirability of the refined search results from the user device; and altering the search engine based on the positive or negative indication and the selected search criteria, the alteration effective to alter the search results for a later determination based on same search criteria as the multiple search criteria as taught by Verma. It would be advantageous to make the combination since the feedback of users regarding previous search results is used to increase the relevancy of future searches as taught by Verma (abstract).
Cucerzan in view of Bi and verma teaches the presence of determined multiple search criteria as seen in the rejection above. Cucerzan in view of Bi does not explicitly teach wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document.
Blackwell teaches wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document (Figure 2, 198 and paragraph 0030 - Then, the user can select content on the currently displayed web page 120 with the mouse pointer 198, and the selected content can be added to the search string (i.e., in the text box 180) or a new search can be instantly performed and the search results are updated (i.e., in the toolbar 110). Multiple words could be added to the text box 180 by clicking, holding, and dragging content/terms into the text box 180 from the web page 120) responsive to determining the search results without an explicit request for the search results by the user (paragraph 0030).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Verma, as seen above, to include wherein at least one of the search criteria is text from a text-based document, and wherein presenting the selectable items highlights, and makes independently selectable, the text within the text- based document as taught by Blackwell. It would be advantageous to make the combination to recommend the user more relevant results regarding the query instead of the user making multiple queries until the user is satisfied as taught by the cited sections of Blackwell.
Shen teaches displaying text provided by a first application in a portion of a display associated with the first application (Figure 3 – 302 and 310), passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display ([0026] - Additionally, UIM engine 110 may monitor applications in use by the user concurrently with a search being performed by the user. For example, if the user is playing a game, such as Halo marketed by the Microsoft.RTM. Corporation, and if the user instigates a search with the term "halo" in it, UIM engine 110 may favor presenting the user with references associated with the video game Halo), presenting, by a second application, the search results in another portion of the display associated with the second application ([0028] - Similarly, if the UIM engine 110 finds saved or active emails or instant messages to or from the user in which Winston Groovy is discussed in conjunction with concerts, recordings, or performances, UIM engine 110 may similarly use this information to refine the search to include only sites with references to Winston Groovy in a performance, celebrity, or musical context); and presenting, by the second application, the refined search results in the other portion of the display (Figure 3, 310 – refined search results).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi and Blackwell, as seen above, to include displaying text provided by a first application in a portion of a display associated with the first application, passively receiving search criteria that include a portion of the text provided by the first application and displayed in the portion of the display, presenting, by a second application, the search results in another portion of the display associated with the second application; and presenting, by the second application, the refined search results in the other portion of the display as taught by Shen. It would be advantageous to make the combination to provide better context to the search application to refine the search to the context of the other open applications, so subsequently the user does not need to submit further queries as taught by Shen in the cited sections.
Regarding claim 19, Cucerzan teaches wherein the selected search criteria is a user action, the user action used in the determination of the search results (paragraph 0032 - Advantageously, various combinations of weights and concepts can be specified to allow a user to focus a query rather than simply selecting a single suggested query). Cucerzan teaches the explicit request for search results by the user includes search terms entered by the user (Figure 1, 110).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al (US 2011/0295847) in view of Bi et al (US 2013/0326562), Verma (US 7,801,885), Blackwell et al (US 2015/0058318) and Shen et al (US 2007/0156647) as applied to claim 17 above, and further in view of White et al (US 2009/0144262).
Regarding claim 18, Cucerzan in view of Bi and Verma teaches the presence of determined multiple search criteria as seen in the rejection of claim 10. Cucerzan in view of Bi, Verma, Blackwell and Shen does not explicitly teach wherein altering the search engine alters a confidence associated with the selected search criteria when the selected search criteria is used in a future search with at least one of the other of the multiple search criteria.
White teaches wherein altering the search engine alters a confidence associated with the selected search criteria when the selected search criteria is used in a future search with at least one of the other of the multiple search criteria (paragraph 0045 - The weight bars to the left of each search result depict the relationship between the search terms in the search query and how well those terms match the results displayed; paragraph 0042 - Term removal can be achieved by simply moving one or more sliders to reduce an amount of space a search term occupies in the search transformation box 310 to zero. This has the effect of excluding that particular search term from the query).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Verma, Blackwell and Shen, as seen above, to include altering the search engine alters a confidence associated with the selected search criteria when the selected search criteria is used in a future search with at least one of the other of the multiple search criteria as taught by White. It would be advantageous to make the combination since real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information. This is much better than having to resubmit her search query several times to a search engine and wait for a response as taught by White (paragraph 0048).












Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cucerzan et al (US 2011/0295847) in view of Bi et al (US 2013/0326562), Verma (US 7,801,885), Blackwell et al (US 2015/0058318) and Shen et al (US 2007/0156647) as applied to claim 17 above, and further in view of White et al (US 2009/0144262) and Kumar et al (US 2012/0158702).
Regarding claim 20, Cucerzan in view of Bi and Verma teaches the presence of determined multiple search criteria as seen in the rejection of claim 10. Cucerzan in view of Bi, Verma, Blackwell and Shen does not explicitly teach wherein providing the search results also provides a confidence associated with two or more of the multiple search criteria used to determine the search results effective to enable display of a visual indicator for the confidence associated with each of the two or more of the multiple search criteria.
	White teaches wherein providing the search results also provides a confidence associated with two or more of the multiple search criteria used to determine the search results effective to enable display of a visual indicator for the confidence associated with each of the two or more of the multiple search criteria (Figure 5, 520, 530, 540, 550, 560, 570 and paragraph 0046 - By way of example, referring to a first search result 515 in FIG. 5, a first weight bar 520 is colored about half red and half green. This indicates that the search terms "Microsoft" and "windows" shown in the search transformation box 310 match this first search result 515 equally well).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cucerzan in view of Bi, Verma, Blackwell and Shen, as seen above, to include wherein providing the search results also provides a confidence associated with two or more of the multiple search criteria used to determine the search results effective to enable display of a visual indicator for the confidence associated with each of the two or more of the multiple search criteria as taught by White. It would be advantageous to make the combination since real-time visual feedback allows the searcher to make more informed (and immediate) choices about whether her search query has been effective in retrieving relevant information. This is much better than having to resubmit her search query several times to a search engine and wait for a response as taught by White (paragraph 0048).
Kumar teaches the at least one higher confidence search criteria not being selectable (the corrective action may involve the search engine implicitly rewriting the search query (e.g., when a confidence in the automatically composed search query is high). Or, the corrective action may involve explicitly providing a user preset suggestions, within a reformulation UI, that solicit the user's feedback for altering key terms of the search query (e.g., when a confidence in the automatically composed search query is low). In will be appreciated and understood that other corrective actions may be implemented that assist a user in efficiently arriving upon search results relevant to his or her user intent)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings Cucerzan in view of Bi, Verma, Blackwell, Shen, and White, as seen above, to include the at least one higher confidence search criteria not being selectable as taught by Kumar. It would be advantageous to make the combination to assist a user in efficiently arriving upon search results relevant to his or her user intent as taught by Kumar (paragraph 0078).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/
Supervisory Patent Examiner, Art Unit 2166